Citation Nr: 0627470	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS)/gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for hypertension, 
claimed secondary to service-connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD), claimed secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came to the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In 
a September 2003 rating decision, the RO granted service 
connection for IBS/GERD and assigned an initial 10 percent 
rating, effective July 31, 2003, the date of receipt of the 
veteran's claim.  In a January 2004 rating decision, the RO 
denied service connection for hypertension and PVD.

The veteran appealed the RO's decisions, including the 
initial rating assigned for his service-connected IBS/GERD.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In an 
August 2005 decision, the Board denied an initial rating in 
excess of 10 percent for IBS/GERD, and remanded the remaining 
issues of service connection for hypertension and PVD to the 
RO for additional evidentiary development.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in February 2006, 
the veteran's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a partial joint 
motion for remand.  In a February 2006 order, the Court 
granted the motion, vacated the portion of the Board's August 
2005 decision denying a rating in excess of 10 percent for 
IBS/GERD, and remanded the matter to the Board for further 
development and readjudication.

As set forth in more detail below, a remand is now required 
with respect to the issue of entitlement to an initial rating 
in excess of 10 percent for IBS/GERD.  In addition, given 
litigation at the Court described above, it appears that the 
RO has not yet had the opportunity to complete the 
development ordered by the Board in its August 2005 remand 
with respect to the issues of service connection for 
hypertension and PVD.  Thus, these issues are also being 
remanded for the completion of that development.  This case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

Finally, the Board notes that in the veteran has raised a 
claim of entitlement to service connection for diabetes 
mellitus.  See the December 27, 2004, statement from the 
veteran.  It does not appear that this claim has as yet been 
addressed by the RO.  Inasmuch as this matter is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.


REMAND

A review of the record indicates that additional evidentiary 
development is necessary prior to further appellate 
consideration.

In a May 2006 statement, the veteran indicated that he had 
been treated at the VA Medical Center (VAMC) in Omaha, 
Nebraska, for his IBS, GERD, PVD, and hypertension.  Records 
from this facility have not yet been associated with the 
record on appeal.  In view of the foregoing, a remand is 
necessary for the purpose of requesting these records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).  

In addition, as noted by the Board in its August 2005 remand, 
the veteran contends that his hypertension and PVD are 
secondary to his service-connected PTSD.  He has further 
claimed that his service-connected PTSD has aggravated these 
conditions.

Although the veteran was afforded a VA medical examination in 
September 2003 at which the examiner concluded that it was 
less than likely that the veteran's hypertension or PVD were 
causally related to his service-connected PTSD, the examiner 
failed to provide an opinion as to whether the veteran's PTSD 
aggravated his hypertension and PVD.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (holding that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  In view of 
the foregoing, the Board determined that another VA medical 
was necessary.  Inasmuch as the RO has not yet had the 
opportunity to comply with the Board's August 2005 remand 
instructions, another remand is warranted.  Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of 
law when it fails to ensure compliance).

Finally, the Board notes that although the veteran was 
previously provided with notification as required by 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Court has since 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his attorney should 
be provided with notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
included an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2  After obtaining any additional 
information from the veteran, the RO 
should contact the Omaha VAMC and request 
copies of all relevant treatment records 
pertaining to the veteran.  

3.  The veteran should be afforded 
complete cardiovascular and arteries 
examinations.  After a complete review of 
the evidence of record, the examiner(s) 
must render an opinion as to whether the 
veteran's hypertension and peripheral 
vascular disease have undergone 
aggravation proximately due to or the 
result of his service-connected PTSD.  
All indicated special studies or tests 
must be conducted.  A complete rationale 
for the opinions expressed must be 
provided.

4.  The RO should review all the evidence 
of record in readjudicating the veteran's 
claims.  If the veteran's claims remain 
denied, he and his attorney should be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for appropriate appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



